       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 1 of 154




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


STEPHEN THAXTON and PATRICIA
THAXTON, individually and on behalf of
all others similarly situated,

Plaintiffs,
                                             Case No.:
v.
                                             COMPLAINT – CLASS CTION
COLLINS ASSET GROUP, LLC,
COLLINS & HILTON ASSET
GROUP, LLC, DIVERSIFIED
FINANCING, LLC, MARK W. MILLER,
ALT MONEY INVESTMENTS, LLC,
ALT MONEY INVESTMENTS II, LLC,
ALT MONEY INVESTMENTS III, LLC,
ALT MONEY INVESTMENTS IV, LLC,
and SONOQUI, LLC,

              Defendants.




                       CLASS ACTION COMPLAINT

      Plaintiffs Stephen Thaxton and Patricia Thaxton file this class action

complaint individually and on behalf of all others similarly situated against

Defendants Collins Asset Group, LLC (“Collins Asset Group”), Collins & Hilton

Asset Group, LLC (“Collins & Hilton”), Diversified Financing, LLC (“Diversified

Financing”), Mark William Miller, ALT Money Investments, LLC, ALT Money
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 2 of 154




Investments II, LLC, ALT Money Investments III, LLC, ALT Money Investments

IV, LLC (the four ALT Money Investments entities are collectively referred to as

the “ALT Money Entities” or “ALT Money”), and Sonoqui, LLC (“Sonoqui”).

Plaintiffs further allege as follows:

                               SUMMARY OF CASE

      1.     This matter involves a fraudulent scheme orchestrated by and among

Defendants who fraudulently induced Plaintiffs and Class Members to invest in what

was falsely described to them as safe and conservative portfolios of commercial and

customer accounts receivable market investments that were purportedly managed by

Defendants Collins Asset Group and Collins & Hilton Asset Group, LLC and

secured by the assets of Defendant Collins Asset Group, LLC. Plaintiffs Stephen

Thaxton and Patricia Thaxton are victims of this scheme and in April 2015 they

invested approximately $222,000 of their hard-earned retirement savings into the

scheme described below and lost their entire investment.

      2.     Defendant Collins Asset Group, LLC is a debt collection company that

was formed in Delaware on or about October 27, 2011. The company operates

throughout the United States, including Georgia, and its business involves

purchasing distressed accounts receivable debt from commercial and customer

accounts at a discount and then collecting that debt through its platform of collection

agents and attorneys.



                                          2
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 3 of 154




       3.    The crux of Defendants’ investment scheme is that from at least 2013-

2018, Collins Asset Group, LLC and Collins & Hilton Asset Group, LLC raised

investment capital from Plaintiffs and Class Members to purchase distressed

accounts receivables for its business through the issuance of unregistered securities

in the form of promissory notes issued to Plaintiffs and Class Members. At no time

during the relevant time period, were any of the Defendants licensed in any capacity

under federal law or in any State, including Georgia, to issue securities, sell

securities, act as a broker-dealer, investment adviser or associated person of a

broker-dealer or investment adviser, or to manage investments in any capacity.

       4.    At all times material, Defendants operated in concert and disseminated

marketing materials to Plaintiffs and Class Members containing material

misrepresentations and omissions that falsely promised that Plaintiffs and Class

Members would not only be guaranteed to receive their principal back at a future

date, e.g. five (5) years after investing, but that Plaintiffs and Class Members would

be able to participate and profit from Defendants Collins Asset Group, LLC’s and

Collins & Hilton Asset Group, LLC’s expertise in collecting on the debt. Also,

Defendants falsely promised that Plaintiffs’ and Class Members’ investment

principal would be 100% secured by the assets of Defendant Collins Asset Group,

LLC.

       5.    Defendants Collins Asset Group, LLC and Collins & Hilton Asset



                                          3
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 4 of 154




Group, LLC (collectively referred to as “CAG”) created and facilitated a layered

investment scheme that structured the business, relationships, and written

agreements with a network of shell companies, e.g. Defendants Diversified

Financing, LLC, Sonoqui, LLC and the ALT Money entities (collectively referred

to as “Fundraising Entities”) in an to attempt to avoid repaying Plaintiffs and Class

Members anything in return for their investments and to avoid the appearance that

Defendants were selling unregistered and illegal securities.

      6.     Defendants crafted the language of the promissory notes issued to

Plaintiffs and Class Members in a way to attempt to insulate CAG from repaying the

obligations under the notes and at the same time defraud Plaintiffs and Class

Members into believing that their investments were safe and secured by the assets

of Collins Asset Group, LLC.

      7.     For example, even though CAG received some or all of the investment

proceeds from the promissory notes issued, CAG was not listed as the maker or

obligor on the promissory notes. Instead, the Fundraising Entities were identified as

the maker of the notes. In addition, the promissory notes state that payments due to

Plaintiffs and Class Members are secured by UCC liens obtained by CAG during

their collection efforts for the benefit of Plaintiffs and Class Members. Defendant

Collins Asset Group, LLC, however, listed the shell companies Diversified

Financing, LLC and/or one of more of the ALT Money entities as the secured



                                          4
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 5 of 154




creditors, which gives those entities a secured interest in the collateral, not Plaintiffs

and Class Members. Copies of all active UCC Financial Statements on file with the

State of Delaware filed by Collins Asset Group, LLC that list the Fundraising

Entities as secured creditors and describe the collateral are attached as Exhibit A.

      8.     Furthermore, as alleged in greater detail below, after Plaintiffs and

Class Members invested with Defendants, Defendants actively concealed the

fraudulent scheme from them by providing account statements and other documents

containing false information meant to reassure Plaintiffs and Class Members that

their investments were safe and performing properly when they were not. For

example, the false information included accounts statements sent to Plaintiffs and

Class Members that provided false and inflated current values, false projected values

at maturity, false distributions that were mischaracterized as reinvestments, and

correspondence to investors reassuring them that their investments were safe.

      9.     Between 2013 and 2018, CAG used the Fundraising Entities1 to raise

tens of millions of dollars in capital from over 100 investors. All of the promissory

notes sold to Plaintiffs and Class Members are now in default and the Fundraising

Entities are now defunct and out of business, leaving Plaintiff and Class Members



1
       Fundraising Entities also includes individuals and entities that participated in
this fraudulent scheme other than Mark Miller and ALT Money that participated in
this fraudulent scheme that resulted in Class Members receiving promissory notes
issued by Defendant Diversified Financing and Sonoqui.

                                            5
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 6 of 154




with nothing in return for the tens of millions of dollars received by Defendants

Collins Asset Group, LLC and/or Collins & Hilton Asset Group, LLC.

      10.    Plaintiff and Class Members bring this class action against Defendants,

in part, to obtain judgments against Defendants so that Plaintiffs and Class Members

can exercise their contractual right to foreclose on the collateral listed in the UCC

Financing Statements attached as Exhibit A. In addition, and/or in the alternative,

Plaintiffs and Class Members seek damages as a result of Defendants’ fraudulent

scheme that induced Plaintiffs and Class Members to invest. Plaintiffs and Class

Members also seek injunctive relief from this Court to prevent Defendants from

assigning, transferring or otherwise disposing of any of the collateral described in

Exhibit A or any proceeds derived by Defendant Collins Asset Group, LLC and/or

Collins & Hilton Asset Group, LLC through its collections efforts on the collateral.

      11.    As alleged in greater detail below, Defendants are liable to Plaintiffs

and Class Members for breach of contract, breach of implied contract, breach of

good faith and fair dealing, fraudulent misrepresentation and concealment,

conspiracy to commit fraud, aiding and abetting fraud, breach of fiduciary duty,

conspiracy to commit a breach of fiduciary duty, aiding and abetting breach of

fiduciary duty, constructive fraud, conversion, violations of O.C.G.A. §16-14-4

(Georgia’s RICO claim), unjust enrichment, injunctive relief, attorney’s fees




                                         6
          Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 7 of 154




pursuant to O.C.G.A. §13-6-11, and punitive damages pursuant to O.C.G.A. §51-

12-5.1.




                    PARTIES, JURISDICTION AND VENUE

       12.    This Court has subject matter jurisdiction over this action under the

Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), the amount in controversy

exceeds $5 million exclusive of interest and costs, there are more than 100 putative

class members 2 and some of the Defendants have a different citizenship from

Plaintiffs.

       13.    Plaintiff Stephen Thaxton is a citizen and resident of the State of

Georgia.

       14.    Plaintiff Patricia Thaxton is a citizen and resident of the State of

Georgia.

       15.    Defendant Collins Asset Group, LLC (“Collins Asset Group”) is a

limited liability company organized and existing under the laws of the State of

2
  On January 27, 2020, Plaintiffs filed the original class action complaint in the
Superior Court of Gwinnett County, Georgia. Plaintiffs have a good faith basis to
allege damages in excess of $5 million because subsequent to Plaintiffs’ filing of the
original class complaint, Defendant Collins Asset Group, LLC filed an interpleader
complaint in the Southern District of New York alleging that more than $5 million
is at issue and that there are more than 100 members of the class.


                                          7
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 8 of 154




Delaware, is registered to do business in Georgia, and its registered agent’s name

and address is URS Agents, LLC, 3675 Crestwood Parkway, Suite 350, Duluth,

Georgia 30096 in Gwinnett County, Georgia. Therefore, this Court has personal

jurisdiction over Defendant Collins Asset Group, LLC.

      16.    Defendant Collins & Hilton Asset Group, LLC (“Collins & Hilton”) is

a limited liability company organized and existing under the laws of the State of

Delaware and its principal place of business is located at 5725 W. Highway 290,

Suite 103, Austin, Texas, 78735-8722. Collins & Hilton is not registered to do

business in Georgia, and its registered agent’s name is URS Agents, LLC, 28 Old

Rudnick Lane, Dover, Delaware 19901. At all times material, Collins & Hilton

acted as an agent for each and every other Defendant. Collins & Hilton operated,

conducted, engaged in or carried on a business or business venture in this State or

had an agency in this State. Collins & Hilton shared commissions and/or other forms

of revenue with Mark Miller and ALT Money that were derived from the sale of the

promissory notes in the State of Georgia. Furthermore, Collins & Hilton committed

tortious acts within this State. In addition, Collins & Hilton engaged in solicitation

or service activities within the State of Georgia that caused injury to Plaintiffs and

Class Members. The injury occurred within this State and/or arose out of an act or

omission by Collins & Hilton inside and/or outside of this State. Finally, Collins &

Hilton engaged in substantial and not isolated activity within this State and could



                                          8
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 9 of 154




reasonably have anticipated being haled into court in Georgia. Therefore, this Court

has personal jurisdiction over Defendant Collins & Hilton.

      17.    Defendant Diversified Financing, LLC is a limited liability company

organized and created under the laws of the State of Florida on or about July 7, 2014,

and was administratively dissolved on or about September 28, 2018 (without

winding down), and its registered agent’s name and address is/was Main Sail

Financial LLC, 1391 NW St. Lucie West Boulevard, # 105, Port St. Lucie, Florida

34986. At all times material, Daryl Bank was the managing member of Diversified

Financing. At all times material, Diversified Financing was the issuer of the

promissory notes that were sold to Plaintiffs and/or Class Members in the State of

Georgia. At all times material, Diversified Financing acted as an agent for each and

every other Defendant. Defendant Diversified Financing operated, conducted,

engaged in or carried on a business or business venture in this State or had an agency

in this state. Diversified Financing shared commissions and/or other forms of

revenue with Mark Miller and ALT Money Investments that were derived from the

sale of the promissory notes in the State of Georgia. Furthermore, Diversified

Financing committed tortious acts within this State.         In addition, Diversified

Financing engaged in solicitation or service activities within the State of Georgia

that caused injury to Plaintiffs and Class Members. The injury occurred within this

State and arose out of an act or omission by Diversified Financing inside and outside



                                          9
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 10 of 154




of this State. Finally, Diversified Financing engaged in substantial and not isolated

activity within this State and could reasonably have anticipated being haled into

court in Georgia. Therefore, this Court has personal jurisdiction over Defendant

Diversified Financing.

      18.    Defendant Mark W. Miller is a citizen and/or resident of the State of

Georgia. This Court has personal jurisdiction over Defendant Mark W. Miller.

      19.    At all times material, Defendants ALT Money Investments, LLC, ALT

Money Investments II, LLC, ALT Money Investments III, LLC, and ALT Money

Investments IV, LLC are limited liability companies that were organized between

May 22, 2013 and June 9, 2014 and existing under the laws of the State of Texas

and its registered agent’s name and address is Asset Exchange Strategies, LLC,

13581 Pond Springs Road, Suite 450, Austin, Texas 78729. The ALT Money

entities ceased being registered to do business in Texas in 2016 but upon information

and belief have not been winded down. According to the State of Texas Comptroller

of Public Accounts’ website, ALT Money’s principal place of business is 410

Peachtree Parkway, Suite 4245, Cumming, Georgia 30041-7407. In addition, the

marketing materials provided to Plaintiffs by ALT Money state that at all times

material, ALT Money entities maintained and engaged in continuous and systematic

business activities at Five Concourse Parkway, Suite 2850, Atlanta, Georgia 30328.

According to the Georgia’s Secretary of State’s website, none of the ALT Money



                                         10
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 11 of 154




entities are registered to do business in this State even though their principal place

of business is currently in Georgia and it is continuously and systematically engaged

in business activities in this State, which by itself establishes that this Court has

personal jurisdiction over Defendants ALT Money.

      This Court also has personal jurisdiction over Defendants ALT Money

pursuant to O.C.G.A §9-10-91, Georgia’s long-arm statute. At all times material,

Mark Miller, a Georgia resident and/or citizen, was the managing member of ALT

Money Entities that have used or possessed real property within this State. In

addition, ALT Money issued and/or sold the promissory notes at issue to Plaintiffs

and Class Members in the State of Georgia. At all times material, ALT Money acted

as an agent for each and every other Defendant in furtherance of their fraudulent

scheme. ALT Money operated, conducted, engaged in or carried on a business or

business venture in this State or had an agency in this State. ALT Money shared

commissions and/or other forms of revenue with Mark Miller and the other ALT

Money Investments entities that were derived from the sale of the promissory notes

in the State of Georgia. Furthermore, ALT Money committed tortious acts within

this State. ALT Money engaged in solicitation or service activities within the State

of Georgia that caused injury to Plaintiffs and Class Members. The injury occurred

within this State and/or arose out of an act or omission by ALT Money inside and/or

outside of this State. Finally, ALT Money engaged in substantial and not isolated



                                         11
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 12 of 154




activity within this State and could reasonably have anticipated being haled into

court in Georgia. Therefore, this Court has personal jurisdiction over Defendants

ALT Money.

      20.    Defendant Sonoqui, LLC is a limited liability company, which was

originally formed as a Texas limited liability company, converted to a Florida

limited liability company about two months prior to the arrest of its principals Daryl

Bank and Raeann Gibson, and that has been administratively dissolved. Upon

information and belief, Defendant Sonoqui, LLC is another shell company and the

alter ego of Diversified Financing, LLC that Daryl Bank and/or Raeann Gibson used

to illegally raise investor funds for one or more of the other Defendants. Like

Defendant Diversified Financing, LLC, Defendant Sonoqui’s registered office was

located at 1391 NW St. Lucie West Boulevard, # 105, Port St. Lucie, Florida 34986.

The company did not properly wind down and is currently administratively

dissolved. The company can be served via its registered agent at Registered Agents,

Inc., 7901 4th Street North, Suite 300, St. Petersburg, Florida 33702.

      At all times material, Sonoqui acted as an agent for each and every other

Defendant. Defendant Sonoqui operated, conducted, engaged in or carried on a

business or business venture in this State or had an agency in this state. Sonoqui

shared commissions and/or other forms of revenue with the other Defendants that

were derived from the sale of the promissory notes in the State of Georgia.



                                         12
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 13 of 154




Furthermore, Sonoqui committed tortious acts within this State.            In addition,

Sonoqui engaged in solicitation or service activities within the State of Georgia that

caused injury to Plaintiffs and/or Class Members. The injury occurred within this

State and arose out of an act or omission by Sonoqui inside and outside of this State.

Finally, Sonoqui engaged in substantial and not isolated activity within this State

and could reasonably have anticipated being haled into court in Georgia. Therefore,

this Court has personal jurisdiction over Defendant Sonoqui.

        21.   Venue is proper within this Court pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events, acts, and omissions giving rise to Plaintiffs’

and Class Members’ claims occurred in this District.

                            STATEMENT OF FACTS

A.    Collins Asset Group, LLC and Collins & Hilton Asset Group, LLC hold
themselves out as a premier debt collections organization with specialized
expertise in collecting on accounts receivables.

        22.   Defendants Collins Asset Group, LLC and Collins & Hilton Asset

Group, LLC were formed in Delaware on or about October 27, 2011.

        23.   To cultivate a trust relationship with Plaintiffs and Class Members,

Defendants created and disseminated glossy uniform marketing materials that were

presented to Plaintiffs and Class Members prior to investing which stated in pertinent

part:

        Collins & Hilton Asset Group, LLC was founded in 2011 on a


                                          13
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 14 of 154




      foundation of trust and integrity; the management team has more than
      90 years of industry leadership experience. The company leverages its
      wealth of experience and the science of analytics to access and liquidate
      distressed debt portfolios. No name is more well-known or more
      respected in the distressed debt industry than that of Walt Collins. Walt
      was present at the creation of the modern technology-driven collection
      industry and of the Debt Buyers Association International (“DBA”),
      reaching back to the mid-1990’s. He was the founding member of the
      Board of Directors of the DBA, and the second president of the
      Association. As such, Walt has been instrumental in the evolution of
      the industry from one characterized by “uncontrolled gun-slingers” to
      one in which the DBA Code of Ethics fosters honesty and integrity
      among industry participants.

      24.    To further garner the trust of Plaintiffs and Class Members, CAG

tapped into the brand recognition of the Hilton Hotels by including Brad Hilton’s

last name in the name of Collins & Hilton Asset Group, LLC. The same glossy

marketing material discussed above also states in pertinent part:

      HISTORY OF THE HILTON NAME

      Conrad Hilton, founder of Hilton Hotels is known for bringing quality
      and integrity to the hospitality industry. Brad Hilton, grandson of
      Conrad, has dedicated his professional career to continuing the rich
      tradition started by his grandfather. Brad has joined forced with Walt
      Collins to extend the reach and impact of Collins & Hilton Asset Group
      within the Accounts Receivable industry. As President of Collins &
      Hilton Asset Group, Brad brings over 12 years of being a successful
      entrepreneur, including 3 years focused on the Accounts Receivable
      industry.

      MISSION STATEMENT

      Collins & Hilton Asset Group’s mission to provide the benefits of the
      distressed debt market to our investors. This will be accomplished by
      using our expertise and years of experience to purchase liquidate
      service and resell portfolios of charged-off consumer debt.

                                         14
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 15 of 154




      Our mission further requires us to accomplish the goals above while
      maintaining the ethical behavior, trust and dignity that the Collins
      reputation was built upon.

      25.    Despite Collins & Hilton Asset Group’s claimed expertise and its

ability to “provide the benefits of the distressed debt market to our investors,” at no

time during the relevant time period was Collins & Hilton Asset Group, LLC or

Collins Asset Group, LLC licensed in any capacity under federal law or in any State,

including Georgia, to issue securities, sell securities, act as a broker-dealer,

investment adviser or associated person of a broker-dealer or investment adviser, or

to manage investments in any capacity.

      26.    In addition, upon information and belief, Defendant Collins & Hilton

Asset Group, LLC was nothing more than a shell company created by Walt Collins

and Collins Asset Group, LLC to use the Hilton name to entice investors to raise

money for Defendant Collins Asset Group, LLC to purchase distress accounts

receivable debts for its business operations.

B.    From at least 2013-2018 Defendants Collins Asset Group, LLC and
      Collins & Hilton Asset Group, LLC used Diversified Financing, the
      ALT Money entities, Sonoqui, Mark Miller and Daryl Bank and their
      network of shell-company fundraising entities to   embark    on   a
      nationwide campaign to illegally raise capital through the sale and
      issuance of unregistered promissory notes.

      27.    Defendant ALT Money Investments, LLC was formed in Texas on May

22, 2013. Defendant ALT Money Investments II, LLC was formed in Texas on June



                                          15
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 16 of 154




18, 2013. Defendant ALT Money Investments III, LLC was formed in Texas on

September 30, 2013. Defendant ALT Money Investments IV was formed in Texas

on June 9, 2014.

      28.    At all times material, Defendant Mark W. Miller was the managing

member of the ALT Money entities and operated those businesses from their

principal place of business in Georgia. At no time during the relevant time period

was Mark W. Miller or any of the ALT Money entities licensed in any capacity under

federal law or in any State, including Georgia, to issue securities, sell securities, act

as a broker-dealer, investment adviser or associated person of a broker-dealer or

investment adviser, or to manage investments in any capacity. In fact, in 2010, the

Kansas Securities Commission barred Miller from associating with any broker-

dealer or investment adviser registered in Kansas for a period of three years. The

Consent Order also barred Miller from registrations as an investment adviser for a

period of three years. Miller was also fined $10,000 by the Kansas Securities

Commission.

      29.    Defendant Diversified Financing, LLC was formed in Florida on July

7, 2014. At all times material, Diversified Financing’s managing member was Daryl

Gene Bank. At no time during the relevant time period was Bank or Diversified

Financing licensed in any capacity in any State, including Georgia, to issue

securities, sell securities, act as a broker-dealer, investment adviser or associated



                                           16
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 17 of 154




person of a broker-dealer or investment adviser, or to manage investments in any

capacity.

      30.    According to publicly available sources, Daryl Bank has a long history

of defrauding investors by: (1) offering private equity offerings to investors through

unregistered sales agents based on misrepresentations and omissions; (2) issuing

illegal unregistered promissory notes to investors through a complex web of shell

companies, and (3) then diverting investors’ funds to enrich Banks and other

unregistered persons or entities involved in the scheme.

      31.    Bank is currently being criminally prosecuted by the U.S. Attorney’s

Office in the Eastern District of Virginia for defrauding at least 300 investors out of

at least $20 million. As alleged in the indictment, Bank created, owned, and operated

dozens of limited liability companies to defraud investors through the issuance of

unregistered promissory notes.

      32.    The United States Securities and Exchange Commission (“SEC”) also

filed an enforcement action in the United States District Court, District of Arizona,

Case No. 2:15-cv-0609-SMM, alleging that Bank used dozens of shell entities to

defraud investors through the issuance of unregistered securities, i.e. promissory

notes, that resulted in a Final Judgment dated February 8, 2018 finding Bank liable

for disgorgement of approximately $5 million. See Dkt. 256, 2:15-cv-00609-SMM.

      33.    In March 2016, after obtaining a temporary restraining order against



                                          17
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 18 of 154




Bank in 2015, the Commonwealth of Virginia brought an action against Bank for

engaging in the same type of unlawful conduct described above. See SEC-2015-

00020, Rule to Show Cause. According to the Commonwealth of Virginia’s Show

Cause Complaint, Bank was a former Bank of Commonwealth employee and in

2010, Financial Industry Regulatory Authority (“FINRA”) barred him from the

securities industry for allegedly misappropriating approximately $160,000 in

commissions and other payments from his firm. See Id. at ¶11; see also FINRA

Disciplinary Proceeding No. 2008012955302. Shortly thereafter, Bank created the

scheme described above that used numerous Virginia shell companies that were

headquartered in Virginia to perpetrate his fraud.

       34.   Importantly, according to the Virginia Show Cause Complaint:

       After the Division filed its Motion for Temporary Injunction on June
       29, 2015 challenging the legitimacy of the Defendants’ securities
       business and practices, the Defendants shuttered their remaining
       Virginia-based limited liability companies (without notice or
       distributions to the investors who were members of and investors in
       those companies), and transferred their headquarters from Virginia
       Beach, Virginia, to Port St. Lucie, Florida, leaving existing investors
       with no distributions, assets, or other enforceable investment interests.

Id. at ¶6.

       35.   According to the UCC Financing Statements attached as Exhibit A that

were filed by Collins Asset Group, LLC in the State of Delaware, Diversified

Financing and/or one of more of the ALT Money entities issued illegal promissory

notes to hundreds of investor victims between 2013-2018. In addition, the filings

                                          18
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 19 of 154




state that Defendant Collins Asset Group, LLC currently has well over

$500,000,000.00 of accounts receivable accounts pledged to Diversified Financing,

LLC as collateral to secure the promissory notes issued to Plaintiffs and Class

Members. Further, according to the UCC Financing Statements attached as Exhibit

A, on or about March 27, 2019, Collins Asset Group, LLC pledged at least

$423,737.69 in cash to Diversified Financing as collateral to secure the promissory

notes at issue.

C.    The CAG Defendants acted in concert with the Fundraising Entities,
      ALT Money and Diversified Financing, Sonoqui, and their managing
      members, Mark Miller and Daryl Bank, to fraudulent induce Plaintiffs
      and Class Members to invest in CAG by using uniform marketing
      materials and sales presentations containing material misrepresentations
      and omissions to sell them unregistered securities.

      36. As explained above, the crux of Defendants’ investment scheme is that

from at least 2013-2018, CAG engaged in an enterprise that raised investment capital

from Plaintiffs and Class Members to purchase distressed accounts receivables for

its business through the issuance of unregistered securities in the form of promissory

notes issued to Plaintiffs and Class Members.

       37.   At all times material, Defendants operated in concert to convince

Plaintiffs and Class Members that their investments would not only be guaranteed

to receive their principal back within five (5) years but that they were entitled to

participate in the profits created by CAG’s expertise in collecting on the debt.

Finally, and importantly, the promissory notes themselves were titled “Secured”

                                         19
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 20 of 154




promissory notes and the uniform marketing material and sales presentations stated

that Plaintiffs’ and Class Members’ investments were at all times 100% secured by

the assets of Collins Asset Group perfected by UCC Financial Statements.



             1.    The uniform marketing materials and sales presentations
                   were designed to establish a fiduciary relationship with
                   Plaintiffs and Class Members.

      38.    As part of the fraudulent scheme and enterprise, beginning in 2013,

Defendants CAG used the Fundraising Entities, Defendants ALT Money and

Diversified Financing, Sonoqui, and their managing members, Mark Miller and/or

Daryl Bank to create a fiduciary relationship with Plaintiffs and Class Members to

fraudulent induce them into investing with Defendants CAG.

      39.    The marketing materials were designed to sell the investment

opportunity to investors based on trust in all Defendants and based on the expertise

of the CAG Defendants in generating profits from buying portfolios of distressed

accounts receivable debt and collecting on it.

      40.    For example, Defendant Miller and the ALT Money entities presented

and/or provided Plaintiffs and Class Members with a glossy brochure discussing

Defendant Mark Miller’s credentials, which stated pertinent part:

      •   QUALIFIED REGISTERED FINANCIAL CONSULTANT
      ADVISOR- RFC: The Gold Standard in Advice;

      •      Introducing Mark Miller…Best Selling Author & Registered

                                         20
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 21 of 154




      Financial Consultant;

      •     He is known nationally as America’s Safe Money Expert and
      counsels clients on secure ways to preserve and grow investment assets
      in good times and bad;

      •      “Miller provides practical and creative ways to plan for the
      future.”- Associated Press

      •      “Some consider Miller their money guru.”- Money Magazine

      •      “Mark, I commend you on your efforts to help Americans
      achieve their financial dreams. The hallmark of a great American is
      sacrificing for those in need.” - President George W. Bush

      41.    Another brochure that Mark Miller provided to Plaintiffs prior to

investing related to his credential as qualified registered financial consultant advisor

and represented that Miller owed Plaintiffs a fiduciary duty. For example, the

brochure purported created by the International Association of Registered Financial

Consultants stated in pertinent part:

RFC Code of Ethics

      •      I will at all times put my client’s interests above my own.
      •      I will maintain proficiency in my work through continuing
      education.
      •      When fee-based services are involved, I will charge a fair and
      reasonable fee based on the amount of time and skill required.
      •      I will abide by both the spirit and the letter of the laws and
      regulations applicable to financial planning services.
      •      I will give my clients the same service that I would give to myself
      in the same circumstances.

      42.    In truth, neither Defendant Miller nor the ALT Money Entities were



                                          21
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 22 of 154




registered or licensed in any capacity under federal law or in any State, including

Georgia, to issue securities, sell securities, act as a broker-dealer, investment adviser

or associated person of a broker-dealer or investment adviser, or to manage

investments in any capacity.

      43.    The CAG Defendants were intimately involved in the sales process to

help close the sale to Plaintiffs and Class Members. For example, the CAG

Defendants, including Walt Collins, participated on conference calls before and after

the sale to tout how good of an investment opportunity it was and in fact, invited

Plaintiffs to fly to Texas to meet him person.

      44.    Also, in addition to the glossy brochure discussed above touting Collins

& Hilton’s credentials and Hilton Hotel pedigree, the CAG Defendants jointly

created a sales brochure with Defendants Mark Miller and his ALT Money entities,

which also was designed to establish a fiduciary relationship and that pitched the

investment opportunity to Plaintiffs and Class Members as a legitimate, exclusive

and safe. For example, the glossy marketing materials that Defendant Mark Miller,

the managing member of ALT Money Investments, LLC, provided to Plaintiffs at

or around the time that they invested in April 2015 stated in pertinent part:

      ABOUT ALT MONEY INVESTMENTS, LLC

      ALT Money Investments, LLC (ALT Money) is a member-owned
      Limited Liability Company committed to providing the benefits of the
      commercial and consumer accounts receivable market (ARM) to select
      members. It is a premier and elite alternative financial offering. ALT

                                           22
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 23 of 154




      Money provides individuals with a unique opportunity to participate in
      commercial and consumer accounts receivable portfolios purchased at
      a deep discount and then collected using a multifaceted recovery
      approach. ALT Money has aligned with Collins & Hilton Asset Group,
      LLC (Collins and Hilton), a pioneer and recognized market leader in
      the ARM industry. This relationship creates an unprecedented
      opportunity for our members to experience well above average
      financial gains.

      ***

      IF IT’S SO GOOD WHY HAVEN’T I HEARD IF THIS OPPORTUNITY

BEFORE?

      Traditionally this asset class has been the purview of large institutional
      investors and publicly traded companies. The large institutions have
      been benefiting from this asset class for decades, so few individuals
      have had any access. What’s new is the opportunity for individuals just
      like you to reap the rewards from this well proven marketplace. Now,
      you can benefit from this unique asset class via the relationships ALT
      Money has cultivated.

             2.     The uniform marketing materials and sales presentations
                    contained material misrepresentations.

      45.    Defendants acting in concert with one another made, among others, the

misrepresentations in the uniform marketing materials and sales presentations.

      46.    For example, in a uniform brochure presented to the Plaintiffs and Class

Members, Defendants falsely represented:

•      That Miller was registered to sell securities when, in fact, Miller had not been
registered in any capacity since 2008, according to his CRD, and had been barred by
the Kansas Securities Commissioner from 12/31/2008 through 12/30/2011.

•   That ALT Money “deployed capital” when no investor money flowed through
ALT Money; rather, investors’ money flowed to Collins Asset Group, LLC.

                                          23
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 24 of 154




•      That investor money would be used by CAG Defendants to purchase, sell and
collect debts and return income to investors when, in fact, some or all of the
investors’ money was subject to undisclosed fees and charges.

•      That Collins & Hilton was the entity that would use investor money to
purchase, sell and collect debts and return income to investors when, in fact, the
entity was Collins Asset Group, LLC.

•     That Collins & Hilton would utilize “decades” of experience to purchase, sell
and collect debts and return income to investors when, in fact, Collins & Hilton
was only created on      10/27/2011.

•      That holding the investors’ money in the self-directed IRA accounts used by
Defendants would provide protection and “redundant” protection when, in fact,
such accounts are not     protected at all and Defendants in fact used the self-
directed IRA accounts to divert some or all of Plaintiffs’ and Class Members’
investment principal to themselves.

•      That the purported investment opportunity described in the brochure was
lawful and legitimate when, in fact, it was part of a fraudulent scheme organized
and managed by CAG, pursuant to which Defendants obtained investor financing
in violation of applicable securities laws.

•      That Plaintiffs and Class Members were or would share ownership as
members of ALT Money Investments, LLC as a result of their investment when in
fact that all Plaintiffs received were the promissory notes at issue.

      47.   With regard to Plaintiffs’ and Class Members’ investments being safe

and secured by CAG, the same brochure contained the following material

misrepresentation:

      HOW AM I PROTECTED?

      The ALT Money structure is designed to minimize risk while
      maximizing the opportunity to recover the value from the purchased
      assets, thereby generating well above average returns. ALT Money has

                                        24
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 25 of 154




      chosen Collins & Hilton to analyze and recover the value of the assets
      purchased, a company whose executives have a combined 100+ years
      of experience in the accounts receivable asset market. Collins & Hilton
      provides security to ALT members in the form of a promissory note of
      funds placed and supporting documentation of ownership including
      security agreements and UCC filings. To provide ALT Money
      members with additional protection and redundancy, all members
      accounts are held at Provident Trust Group, an independent $4 billion
      custodian. All account funds and transactions are also reviewed
      regularly by an independent accounting firm. (Emphasis added).

      48.   In truth, the CAG Defendants provided the shell companies ALT

Money and Diversified Financing with a security interest in the assets of Defendant

Collins Asset Group, LLC.

      49.   Under the heading “Value Chain Life Cycle” in the same brochure,

Defendants falsely represented:

•     That the investments were safe and valuable.

•   That a process would be used to grow the value of Plaintiffs’ and Class
Members investments.

•      That clients would execute an agreement with ALT Money when in fact,
Plaintiffs were provided and signed a promissory note listing Defendant Diversified
Financial as the maker, not ALT Money.

•     That there was a “Method for Deploying Capital into the Accounts
Receivable,” when, in fact, some or all of the investors’ capital was diverted to
one or more of the Defendants.

•     That “recovered dollars” would be “reinvested to grow value” when, in fact,
nothing of the sort occurred.

•   That “[a] position in the Accounts Receivable marketplace through ALT
Money Investments LLC may be the growth/capital preservation strategy you seek

                                        25
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 26 of 154




to help balance your portfolio,” when, in fact, there was no such growth/capital
preservation strategy, only a fraudulent scheme.

•     That Plaintiffs and Class Members would be “members” of ALT Money
Investments LLC, when, in fact, they were not.

      50.   In a separate chart presented to Plaintiffs and Class Members,

Defendants falsely represented:

•      That Plaintiffs’ and/or Class Members’ portfolio would have a Beta Risk
Mitigation of -.38%, meaning that it would be 138% less risky that the 1.0% beta of
the stock market, when, in fact, Plaintiff’s and Class Members’ portfolios were
substantially riskier than the stock market.

•     That money invested in Collins and Hilton would consistently increase in
value with return on investment in the range of a “Low End Estimate” of 13.46%
and an “Actual” return of 18.03%, when, in fact, there was no legitimate basis for
such projections.

            3.     The uniform marketing materials and sales presentations
                   contained material omissions.

      51.   Defendants acting in concert with one another made material omissions

as well. For example, they failed to disclose, among other things:

•     That holding the investors’ money at a self-directed IRA custodian allowed
the Defendants to provide false valuations of the current values of the investments.

•      That the investors’ proceeds were not actually held in the self-directed IRA
accounts. In reality, Defendants used the self-directed IRA accounts to funnel
Plaintiffs’ and Class Members’ money to themselves and replace the money in the
accounts with a virtually worthless illiquid promissory note.

•     That there was no additional protection in holding the investors’ money in
Provident Trust accounts and that such accounts were even more risky.




                                        26
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 27 of 154




•     That Miller was not registered or licensed as an investment adviser or an
associated person of a broker dealer since 2008.

•     That Defendants pocketed substantial sums of the Plaintiffs’ and Class
Members’ money for their own undisclosed uses rather than purchasing accounts
receivables as promised.

•     That Defendants commingled investor funds with funds from other business
ventures.

•     That Defendants used a layered structure to funnel investor funds from the
fundraising entities (e.g., Diversified Financial) to Collins Asset Group, LLC and
themselves.

•     That, in furtherance of their scheme, Defendants provided Plaintiffs and Class
Members with uniform marketing materials that concealed the use of investor
funds for referral fees, commissions and payments to Defendants, and that
Defendants controlled how much of these funds they paid to themselves.

•     That Defendants did not use standard private placement memoranda, but
instead used        marketing materials containing false and misleading
representations to describe the purported investment opportunity.

•     That Plaintiffs’ and Class Members’ money was pooled with other investors.

•      That Plaintiffs and Class Members did not share ownership in an LLC or
private      membership association.

      52.   Defendants’ knew or were reckless or negligent in not knowing that the

representations and omissions were false and misleading.

      53.   Defendants made the misrepresentations and omissions with the intent

to deceive Plaintiffs and Class Members into investing in Defendants’ fraudulent

scheme.



                                        27
      Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 28 of 154




      54.      Defendants’ misrepresentations and omissions were material because it

was important to Plaintiffs’ and Class Members, and it would be important to any

reasonable investor to know the truth about what Defendants misrepresented and

failed to disclose to them in deciding whether or not to invest their money in

Defendants’ purported investment opportunity – i.e., the promissory note

investments.

D.   The marketing materials and promissory notes purport to give Plaintiffs
and Class Members a secured interest in the assets of Defendant Collins Asset
Group, LLC.

      55.      As pointed out above, the uniform marketing materials clearly state that

CAG would provide security to ALT Members, i.e. Plaintiffs and Class Members,

not the shell companies, Defendants Diversified Financing, LLC and the ALT

Money entities.

      HOW AM I PROTECTED?

      The ALT Money structure is designed to minimize risk while
      maximizing the opportunity to recover the value from the purchased
      assets, thereby generating well above average returns. ALT Money has
      chosen Collins & Hilton to analyze and recover the value of the assets
      purchased, a company whose executives have a combined 100+ years
      of experience in the accounts receivable asset market. Collins &
      Hilton provides security to ALT members in the form of a
      promissory note of funds placed and supporting documentation of
      ownership including security agreements and UCC filings. To provide
      ALT Money members with additional protection and redundancy, all
      members accounts are held at Provident Trust Group, an independent
      $4 billion custodian. All account funds and transactions are also
      reviewed regularly by an independent accounting firm. (Emphasis
      added).

                                           28
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 29 of 154




      56.    Furthermore, the promissory notes are entitled, 15% Targeted Secured

Promissory Notes. The promissory notes state that the repayment obligations to

Plaintiffs and Class Members are secured by “UCC liens obtained by the Master

Servicer, [i.e. Collins Asset Group, LLC], during their Collection Efforts.”

E.   As part of the scheme, Collins Asset Group, LLC listed the shell-
companies Diversified Financing, LLC and ALT Money as the maker on the
promissory notes,      not Collins Asset Group, LLC, and gave the shell
companies a secured interest in its assets, not Plaintiffs and Class Members.

      57.    As alleged above, as part of the fraudulent scheme, Defendants CAG

named the shell-company Fundraising Entities, Diversified Financing and ALT

Money, as the maker or obligor on the promissory notes. In addition, as explained

above, instead of filing UCC Financing Statements naming Plaintiffs and Class

Members as secured creditors, Defendant Collins Asset Group, LLC named

Diversified Financing and/or ALT Money as secured creditors, which gives those

entities a secured interest in the collateral, not Plaintiffs and Class Members.

F.    Defendants subsequently acted in concert and used the layered structure
of the scheme to funnel investor funds to themselves and to avoid repaying
Plaintiffs and Class Members.

      58.    The promissory notes state “[a]ll unpaid principal, interest, and other

amounts, other than any amounts due pursuant to Payee’s Right of Participation,

owing under this note shall be due and payable in full on the date that is five (5)

years from the Effective Date,” i.e. the date of issuance. Defendant Collins Asset

                                          29
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 30 of 154




Group, LLC is identified as the “Master Servicer” in the promissory notes and is

responsible to engage in collections efforts to generate revenue to repay Plaintiffs

and Class Members.

      59.    Once Plaintiffs and Class Members made their investment though,

Collins Asset Group, LLC controlled how much of these funds they paid to

themselves as well as referral fees, commissions, and fees to the other Defendants.

Defendant Collins Asset Group, LLC also had total control over setting the current

values of the promissory notes as listed on account statements sent to Plaintiffs and

Class Members as well as valuing the collateral used to secure the promissory notes.

Furthermore, even though the marketing materials stated that 100% of investor funds

would be used by Collins Asset Group, LLC to purchase the accounts receivable

assets, Defendants did not disclose to investors how much of their investment, if any,

went toward the cost to purchase the promised accounts receivable assets and

Defendant Collins Asset Group, LLC. In short, once Plaintiffs and Class Members

made their investments, Defendant Collins Asset Group, LLC had complete control

of the scheme and used the layered entities to engage in a shell game for the purpose

of attempting to not repay Plaintiffs and Class Members for their investments at all.

             1.    On or about July 11, 2018 and again on March 27, 2019,
                   Collins Asset Group, LLC attempted to wipe away the
                   collateral of Class Members, who had promissory notes
                   issued by ALT Money by fully assigning the collateral to
                   Diversified Financing.



                                         30
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 31 of 154




      60.    For example, on or about September 6, 2013, Collins Asset Group, LLC

filed a UCC Financing Statement naming itself as the debtor and Defendant ALT

Money Investments II, LLC as the Secured Creditor. See Exhibit A at Thaxton Class

Complaint 00002. Presumably, Collins Asset Group, LLC filed the UCC Financing

Statement to provide collateral to secure the total face value of the promissory notes

issued prior to September 6, 2013 by ALT Money Investments II, LLC to Class

Members.

      61.    According to the UCC filing, the total face value of the collateral used

to secure the promissory notes was in the amount of $108,924,018.04 in Collins

Asset Group’s accounts receivables. See Id. Upon information and belief, these

promissory notes sold to Class Members constituted the first tranche of investments

sold in this fraudulent scheme. At the time that the promissory notes to Class

Members in 2013, Diversified Financing, LLC was not yet in existence.

      62.    Since Defendants ALT Money Investments, LLC and ALT Money

Investments II, LLC were incorporated on or about May 22, 2013 and June 18, 2013,

it logically follows that the first investors invested and were issued promissory notes

between May 22, 2013 and September 13, 2013, the date that Defendant Collins

Asset Group, LLC filed the above described UCC Financing Statement.

      63.    The secured promissory notes at issue state in substance that “[a]ll

unpaid principal, interest, and other amounts, other than any amounts due pursuant



                                          31
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 32 of 154




to Payee’s Right of Participation, owing under this note shall be due and payable in

full on the date that is five (5) years from the Effective Date,” i.e. the date of

issuance.

      64.   As result, for those Class Members who were issued promissory notes

by ALT Money Investments I or II, LLC, their secured promissory notes were set to

mature between May 22, 2018 and September 6, 2018.

      65.   On July 11, 2018, Collins Asset Group, LLC filed a UCC Financing

Statement Amendment that fully assigned all of the collateral that protected

investors with those notes issued by ALT Money Investments I and II, LLC to

Diversified Financing, LLC, wiping away the assets that were meant to protect Class

Members with promissory notes issued by ALT Money Investments II, LLC. See

Exhibit A at Thaxton Class Complaint 00006.

      66.   On the same date, Collins Asset Group filed another UCC Financing

Statement Amendment fully assigning the collateral securing for a separate tranche

of promissory notes issued by ALT Money Investments IV, LLC to Diversified

Financing, which was mean to attempt to wipe away collateral meant to protect Class

Members with promissory notes issued by ALT Money Investments IV. See Exhibit

A at Thaxton Class Complaint 00007-00014.

      67.   Given that ALT Money Investments II, LLC was already dissolved by

July 11, 2018 and Diversified Financing, LLC was not in existence in 2013 when



                                        32
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 33 of 154




the ALT Money II promissory notes were issued, there is no other plausible

explanation for the full assignment other than that Defendant Collins Asset Group,

LLC fully assigned its collateral to Diversified Financing, LLC to avoid repaying

the Class Members with promissory notes issued by ALT Money Investments II,

LLC on or before September 6, 2013.

            2.    On June 28, 2018, approximately two weeks before the
                  assignment of collateral occurred, Defendant Mark Miller
                  attempted to actively conceal Collin Asset Group, LLC’s
                  fraudulent transfer from ALT Money II to Diversified
                  Financing by sending a blast email to Plaintiffs and Class
                  Members containing misrepresentations and omissions.

      68.   On June 28, 2018, Defendant Mark Miller, the managing member of

the ALT Money entities, sent a blast email to Plaintiffs and Class Members that

contained material misrepresentations and omissions that were designed to appease

concerns and conceal the fraudulent scheme. The full email is attached as Exhibit

B. The June 28, 2018 email stated:

      RE: Disposition of Collins Asset Group portfolios

      As previously stated in emails, letters and verbal communications with
      many clients, I want to provide some updates on the Collins Asset
      Group situation regarding Diversified Financing. Please know that we
      have been in continual contact with Collins as to the disposition of
      assets in the portfolios and if and when they are expecting to resume
      distributions.

      As discussed with many clients, due to the ongoing situation with
      Diversified Financing, Collins has put on hold the distributions until
      such time they are instructed by their attorneys to release assets.



                                       33
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 34 of 154




      Collins continues to uphold their end by collecting on portfolio assets
      and feel they are very much on schedule, collecting what they should
      be on all of the portfolio assets. To that end, they continue to put
      distributions into escrow and of course they will make those available
      as soon as they are able to resolve the issue. We have been given no
      date as to when this may occur. It is our opinion, to be speculative and
      conservative, we may in fact have to wait until sometime near or around
      portfolio maturity dates to expect the majority return of our principal
      and also portfolio returns. This is not far off what has been expected
      from the beginning of these portfolios as the largest chunk of principal
      and returns is to come toward the maturity dates, anyway.

      We would not expect this development to change your custodial IRA
      Trust Services positions with Collins Asset Group. You may refer back
      to your most recent portfolio asset valuation reports provided by
      Collins. You received those in two separate quarters, both quarter 3 of
      2016 and quarter 1 of 2017.

      We will keep you informed as we get more information relating to the
      portfolios.

      Sincerely,

      Mark Miller


      69.    Defendant Miller, among other things, misrepresented that repayment

to Class Members with promissory notes issued by ALT Money was dependent on

Diversified Financing. After all, Diversified Financing, LLC was not incorporated

in Florida until July 7, 2014. Furthermore, Defendant Miller deceptively instructed

Plaintiffs and Class Members to refer back to their most recent portfolio asset

valuation reports provided by Collins, both of which stated that the current values of

Plaintiffs’ and Class Members’ investments had not declined in value when the



                                         34
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 35 of 154




actual fair value of their investments were worth nothing given that there was no

secondary market to sell the promissory notes.

      70.    Defendant Miller also made material omissions in the email, including

but not limited to the fact that Miller had already dissolved (but had not winded

down) all four ALT Money entities in 2016, which among other things, breached the

terms of the secured promissory notes issued by the ALT Money entities. The email

was clearly drafted to assure investors that everything was fine when it was not.

      71.    Defendant Miller also defrauded investors in the blast email when he

said that “due to the ongoing situation with Diversified Financing, Collins has put

on hold the distributions until such time they are instructed by their attorneys to

release assets,” given that at the same time, behind the scenes Miller and Collins

Asset Group were assigning collateral to Diversified to attempt to wipe away

investors’ collateral. The July 18, 2018 assignments, among other things, breached

the promissory notes with Class Members and were fraudulent transfers.

      72.    On or about January 9, 2019, Defendant Mark Miller sent another blast

email to Plaintiffs and Class Members that was nearly identical to the email

described above. Like the June 28, 2018 email, the January 9 email contained the

same material misrepresentations and omissions that were designed to appease

concerns and conceal the fraudulent scheme.      On March 27, 2019, Collins Asset

Group, LLC filed another UCC Financing Statement giving Diversified Financing a



                                         35
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 36 of 154




secured interest in the account receivables on Collins Asset Group’s books and

records “as of December 31, 2013,” which appears to be assets that ALT Money

originally had a secured interest in. Upon information and belief, the March 27,

2019 assignments, among other things, breached the promissory notes with Class

Members and were fraudulent transfers.

      73.    Upon information and belief, Class Members with promissory notes

issued by ALT Money as described above, have not been repaid anything for their

investments. The same is true for Plaintiffs and the rest of the Class.

G.    Defendant Collins Asset Group, LLC continued to collect capital from
      Diversified Financing and Sonoqui even after the SEC filed a regulatory
      enforcement action and the United States DOJ filed criminal charges
      against Daryl Bank, the managing member of Diversified Financing.

      74.    As alleged above, in 2015, the United States Securities and Exchange

Commission (“SEC”) also filed an enforcement action in the United States District

Court, District of Arizona, Case No. 2:15-cv-0609-SMM, alleging that Bank used

dozens of shell entities to defraud investors through the issuance of unregistered

securities, i.e. promissory notes, that resulted in a Final Judgment dated February 8,

2018 finding Bank liable for disgorgement of approximately $5 million. See Dkt.

256, 2:15-cv-00609-SMM.

      75.    In addition, Bank is currently being criminally prosecuted by the U.S.

Attorney’s Office in the Eastern District of Virginia for defrauding at least 300

investors out of at least $20 million. That criminal indictment was filed in 2016.

                                          36
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 37 of 154




      76.    Despite knowing that Bank was in trouble with regulators and criminal

prosecutors, the CAG Defendants continued to raise money from Plaintiffs and

Class Members through the issuance of promissory notes issued by Diversified

Financing and Sonoqui, which underscored Defendants’ intent to defraud Plaintiffs

and Class Members. See Exhibit A at Thaxton Class Complaint 00015-00070.

H.    Defendants CAG used fundraising entities and unregistered salespersons
      other than ALT Money and Mark Miller to illegally solicit investment
      capital on CAG’s behalf and those investors were also issued promissory
      notes by Diversified Financing and Sonoqui.

      77.    Upon information and belief, CAG used other unregistered salesperson

to illegally solicit investment proceeds from Class Members. For example, according

to the interpleader complaint recently filed Defendant Collins Asset Group, CAG

solicited investments from Class Members through non-party, Aghee William Smith

II, an individual from California that has been charged in a criminal action filed in

the United States District Court for the Eastern District of Virginia, case no. 2:19-

cr-00047-RAJ-LRL (the “Smith Criminal Case”), for allegedly conspiring to

commit mail fraud, wire fraud, money laundering, and other criminal acts related to

purported sales of securities.

      78.    Upon information and belief the investments sold by CAG through Mr.

Smith were also issued by Defendants Diversified Financing and/or Sonoqui.

H.    The secured promissory notes are all in default.

      79.    The promissory notes states that the notes are in default “upon the

                                         37
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 38 of 154




occurrence and during the continuance of (a) a default in the Maker’s obligations

under this note, which default has not been cured within sixty (60) days following

written notice of such default from Payee to the Maker, or (b) an Event of Default

shall occur under the Loan Agreement, but after the passage of any cure period

provided in any such Loan Agreement (each, an “Event of Default”).

      80.    The Makers under the promissory are in default pursuant to both (a) and

upon information and belief, (b) above.

      81.    Therefore, all secured promissory notes are in default and Plaintiffs and

Class Members “declare the entire unpaid principal of and unpaid interest on this

Note immediately payable, without notice, demand, or presentment, all of which are

hereby waived, foreclose any liens or security interests securing all or any part hereof

[…] or exercise any other right or remedy to which Payee [Plaintiffs and Class

Members] may be entitled by agreement, at law, or in equity. All of the Rights of

the holder hereof provided for in this Note are cumulative of each other and of any

and all other Rights at law or in equity.”

                          PLAINTIFFS’ EXPERIENCE

      82.    The Thaxton’s met Mark Miller in September or October 2014 after

being invited by Miller to attend a free steak dinner at an investment seminar held at

Longhorn Restaurant in Peachtree City, Georgia. The Thaxton’s were conservative




                                             38
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 39 of 154




investors who wanted a safe and stable stream of investment income for their

retirement.

      83.     Miller assured the Thaxton’s that they had come to the right person and

that he was the money guru they had been looking for and would place them in such

investments. In order to gain their trust and confidence, Miller held himself out to

the Thaxton’s as a “registered financial consultant,” “qualified advisor,” and “best-

selling author” who is “known nationally as America’s Safe Money Expert™.”

Miller further represented that he would abide by the International Association of

Registered Financial Consultants (“IARFC”) Code of Ethics, which provides in part:

“I will at all times put my client’s interest above my own.”

      84.     Miller familiarized Stephen Thaxton with his investment management

skills and with Miller’s company, ALT Money Investments, LLC, of which Miller

was the managing member. Miller advised the Thaxton’s to invest part of their

investment portfolio in an alternative investment with Defendants CAG. Miller

explained that he had other clients who had invested in CAG and that such an

investment would generate a high return that was more stable and safer than the

stock market.

      85.     To further convince the Thaxton’s to invest, Miller offered to pay

Stephen’s air fare and expenses to go to Texas and meet with Walt Collins, the

principal and manager of Collins & Hilton.



                                         39
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 40 of 154




      86.      Defendants made the misrepresentations and omissions outlined above

to the Thaxton’s that were material because it was important to them, as it would be

important to any reasonable investor, to know the truth about what Defendants

misrepresented and omitted to disclose to them in deciding whether or not to invest

their money in Defendants’ purported investment opportunity – i.e., the promissory

note investments.

      87.      As part of his effort to gain their trust and confidence, Miller, in concert

with the other Defendants, provided the Thaxton’s with the marketing materials

described above that contained numerous material misrepresentations and

omissions. In reliance on the above false and misleading representations and

omissions, the Thaxton were convinced to invest and declined to make the trip to

Texas to meet with Collins and were ready to take Miller’s advice and invest in

Collins & Hilton through a series of promissory notes.

      88.      On or about April 1-2, 2015, Defendants, acting in concert, sold the

Thaxton three Promissory Note investments with principal amounts totaling

approximately $222,000 as follows:

            a. 15% Targeted Secured Promissory Note dated 4/2/15 in the principal

   amount of $52,000.00 with Patricia Thaxton IRA as the payee, attached as

   Exhibit C;

            b. 15% Targeted Secured Promissory Note dated 4/2/15 in the principal



                                            40
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 41 of 154




   amount of $55,000.00 with Patricia Thaxton IRA as the payee, attached as

   Exhibit D; and

            c. 15% Targeted Secured Promissory Note dated 4/1/15 in the principal

   amount of approximately $115,000.00 with Stephen S. Thaxton Roth IRA as

   the payee (Mark Miller has the copy of Stephen Thaxton’s note).

      89.      Each of the Promissory Notes states that it is secured by the assets of

Collins Asset Group, LLC and further states that it is being executed and delivered

pursuant to a certain Loan Agreement between the Maker and Defendant Collins

Asset Group, LLC.

      90.      The maker and promisor of each of the Promissory Notes was

Defendant Diversified Financing LLC (“Diversified Financing”).

      91.      Each of the Promissory Notes was signed by an individual named Daryl

Bank as Managing Member and authorized signatory of Diversified Financing.

      92.      The secured promissory note investments at issue were sold to Plaintiffs

in April 2015.       Defendants actively concealed the fraudulent nature of the

investments from Plaintiffs by providing valuation information to Plaintiffs through

self-directed IRA custodians purporting to show that the notes were worth more than

they paid for them and that their investments were in good shape. For example, in

2015, Defendants, through account statements sent to Plaintiffs by Summit Trust

Company, represented that their promissory note investments were earning interest



                                           41
          Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 42 of 154




which was being invested in money market funds and the principal values were

intact.

          93.   In 2016, Defendants provided Plaintiffs and Class Members with a

document captioned Collins & Hilton Asset Group Trust Company Pro Forma

Analysis projecting an annualized return on investment of 15.0% over the next five

years.

          94.   In 2017, even though ALT Money Investments had been dissolved by

Defendant Mark Miller in 2016, Plaintiffs and Class Members received statements

from ALT Money Investments, LLC for the period ending June 2017 showing that

Plaintiffs owned a certain percentage of ALT III, LLC as a result of their promissory

note investments, which had generated substantial distributions, and that the notes

had a “current projected value at maturity” far greater than the amounts invested.

For instance, Stephen Thaxton’s note was projected to be worth precisely

$200,654.84 at maturity.

          95.   In August 2017, Plaintiffs and Class Members received correspondence

from Mark Miller informing them that they had received substantial second quarter

distributions on their note investments that were deposited into in their Provident

Trust accounts. In December 2017, Plaintiffs received Provident Trust Group

account statements showing their secured notes were generating interest and had

market values exceeding what they paid for them.



                                          42
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 43 of 154




      96.    At various times between 2016 and 2018, Miller arranged conference

calls with Walt Collins and Stephen Thaxton wherein Collins assured Mr. Thaxton

that all was well with his investment in Collins & Hilton.

      97.    In June 2018, Plaintiffs’ and Class Members received the blast email

from Mark Miller described above and captioned as Collins Asset Group Update,

which essentially assured them that their money was safe, and that although Collins

had put distributions on hold pending their attorney’s instruction to release assets

due to the indictment of Bank, Collins was continuing to uphold their obligation by

collecting on portfolio assets and putting distributions into escrow.    95.    In

January 9, 2019, Plaintiffs and Class Members received the other blast email

described above from Miller again assuring Plaintiffs and Class Members that their

money was safe, and that Collins was continuing to collect on portfolio assets and

was escrowing the distributions.

      98.    Consistent with the allegations described above, Plaintiffs were

defrauded into investing into this fraudulent scheme. Even though their promissory

notes do not mature until April 2020, the maker, Diversified Financing, is out of

business and, as a result, is in anticipatory breach of the promissory notes since its

performance is impossible. As a result, Plaintiffs respectfully request that this Court

award them and Class Members the relief described below and any other relief the

Court deems appropriate.



                                          43
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 44 of 154




                         CLASS ACTION ALLEGATIONS

      99.      Plaintiffs bring this lawsuit as a class action on behalf of themselves

and all others similarly situated as members of the proposed Class described as

follows:

      Nationwide Class

      All persons and/or entities who are citizens of the United States that
      invested with Defendants Collins Asset Group, LLC and/or Collins &
      Hilton Asset Group, LLC and received secured promissory notes in
      exchange for their investments issued by Defendants Diversified
      Financing, LLC, Sonoqui, LLC, or any of the ALT Money entities.

      100. Excluded from the Class are Plaintiffs’ counsel and family members,

Defendants’ employees, officers, directors; Defendants’ legal representatives,

successors, and assigns; any entity in which Defendants have a controlling interest;

any Judge to whom the litigation is assigned and all of members of the Judge’s

immediate family; and all persons who timely and validly request exclusion from

the Class.

      101. This action had been brought as a class action, and may properly be

maintained, pursuant to the provisions of O.C.G.A. §9-11-23 of the Georgia Civil

Practices Act and case law thereunder.

A.           Plaintiffs Meet the Prerequisites of O.C.G.A. §9-11 23(b)(3)

      1.       Numerosity of the Class




                                           44
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 45 of 154




      102. The Class is so numerous that individual joinder of class members is

impracticable.

As explained above, the UCC Financing Statements attached as Exhibit A hereto,

reflect that hundreds of promissory notes were issued to Class Members between

2013 and 2018. The precise number of class members and their identities and

addresses are unknown to Plaintiffs at this time, but such number, identity and

address of each class member, can be readily ascertained from Defendants’ records.

Class members may be notified of the pendency of this action by mail, supplemented

(if deemed necessary or appropriate by the Court) by published notice.

      2.    Existence and Predominance of Common Questions of Fact and
                  Law

      103. There is a well-defined community of interest in common questions of

law and fact that exists as to all members of the Class. These questions predominate

over the questions affecting only individual Class members. These common legal

and factual questions include:

      a.    Whether the promissory notes that were sold to all members of the

Class provided them a security interest in the assets of Defendant Collins Asset

Group, LLC.

      b.    Whether Defendants made uniform material misrepresentations and

omissions in pre-sale marketing materials to members of the Class.




                                        45
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 46 of 154




      c.     Whether Defendants made uniform material misrepresentations and

omissions in promissory notes presented to members of the Class.

      d.     Whether Defendants provided false investment valuations on account

statements to all members of the Class.

      e.     Whether Defendants received substantial sums of undisclosed fees or

other compensation from Plaintiffs’ and Class Members’ money.

      f.     Whether Defendants commingled the funds of all members of the Class

with funds from other business ventures.

      g.     Whether Defendants used a uniform layered structure to funnel all

Class Members’ funds from the fundraising entities (e.g., Diversified Financial) to

Defendant Collins Asset Group, LLC and themselves.

      h.     Whether Defendants provided all members of the Class with uniform

marketing materials that concealed the use of investor funds for referral fees,

commissions and payments to Defendants.

      i.     Whether Defendants used uniform marketing materials containing false

and misleading representations to describe the purported investment opportunity to

all members of the Class in lieu of standard private placement memoranda.

      j.     Whether the money of all members of the Class was pooled with other

investors.




                                           46
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 47 of 154




      k.     Whether all members of the Class did not share ownership in an LLC

or private membership association.

      l.     Whether Defendants actively concealed the fraudulent nature of the

investments from all member of Plaintiffs and Class Members.

      m.     Whether Defendants actively concealed the fraudulent nature of the

investments from all member of the Class by sending them emails and other

correspondence providing false assurances that their money was safe and that they

should not be concerned.

      n.     Whether Plaintiffs’ and Class Members promissory notes are in default

and/or whether one or more of the Defendants breached the contracts with Plaintiffs

and Class Members.

      o.     Whether Defendants engaged in an enterprise and a pattern of

racketeering activities in violation of Georgia’ RICO statutes.

      p.     Whether Defendants established a fiduciary or confidential relationship

with Plaintiffs and Class Members.

      q.     Whether Plaintiffs and Class Members are entitled to injunctive relief.

      r.     Whether the promissory notes issued are securities under Georgia’s

Uniform Securities Act of 2008.

      3.     Typicality of Claims




                                         47
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 48 of 154




      104. Plaintiffs’ claims are typical of the Class. Plaintiffs, like other class

members, were fraudulently induced to invest in unregistered securities unlawfully

sold to them by Defendants as a result of uniform misrepresentations and omissions

made by Defendants in pre-sale marketing materials. Plaintiffs’ and other class

members’ claims therefore arise from a common course of conduct by Defendants

and are based on the same legal theories.

      105. In addition, Plaintiffs breach of contract claim is typical of the Class.

Plaintiffs and Class Members all invested in promissory notes that provided them a

security interest in assets of Collins Asset Group, and said notes are all in default.

      4.     Adequacy of Representation

      106. Plaintiffs are adequate representatives of the Class because their

interests do not conflict with the interest of the Class, and they have retained counsel

competent and experienced in complex class action litigation. The interests of the

Class will be fairly and adequately protected by Plaintiffs and their counsel.

      5.     Superiority of the Class Action

      107. A class action is superior to other available means for the fair and

efficient adjudication of this dispute. The damages suffered by class members are

likely to exceed millions of dollars. However, while the damages suffered by each

individual class member are significant, they are small in comparison to the burden

and expense of individual prosecution. Without the class action device, it would be



                                          48
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 49 of 154




virtually impossible for class members individually to obtain effective redress for

the wrongs done to them.

      108. Furthermore, even if the class members themselves could afford such

individual litigation of class members’ claims, the court system could not.

Individualized litigation presents a potential for inconsistent and contradictory

judgments. Individualized litigation would involve thousands of separate actions,

increasing the delay and expense to all parties and to the court system. By contrast,

the class action device presents fewer management difficulties, requiring only a

single adjudication of the complex legal and factual issues in this dispute, thereby

providing the benefits of economy of scale, and comprehensive supervision by a

single court.

      109. Plaintiffs and their counsel know of no difficulties which will be

encountered in the management of this case which would preclude it being

maintained as a class action.

B.        Plaintiffs Meet the Prerequisites of O.C.G.A. §9-11-23(b)(2)

      110. The injunctive relief is dispositive of the interests of other Class

Members and avoids the risk of inconsistent adjudication. Plaintiffs ask this Court

to impose the equitable relief of setting aside transfers made by Defendants in

violation of Georgia’s Uniform Fraudulent Transfer Act, and ordering Defendants




                                         49
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 50 of 154




to refrain from any action that would impair the right of Plaintiffs and Class

Members in the assets of Collins Asset Group.

      111. This is dispositive of the interests of all Class Members, not Plaintiffs

alone. And if this claim for injunctive relief is not adjudicated in a class action and

Defendants face a different lawsuit from another investor, Defendants would face

varying, incompatible standards of conduct.

                              CAUSES OF ACTION

                                      COUNT I

         BREACH OF CONTRACT AGAINST ALL DEFENDANTS

      112. Plaintiffs restate and reallege Paragraphs 1 through 111 as if fully set

forth herein.

      113. Defendants Diversified Financing, LLC, Sonoqui and the ALT Money

entities have contractual relationships with Plaintiffs and/or Class Members, which

is embodied in the promissory notes sold to Plaintiffs and Class Members.

      114. In addition, Diversified Financing has contractual relationships with

Collins Asset Group, LLC and/or Collins & Hilton Asset Group, LLC, identified as

a Loan Agreement in the promissory notes attached as Exhibits C and D. Upon

information and belief, the ALT Money entities and Sonoqui have contractual

relationships with Defendants Collins Asset Group, LLC and/or Collins & Hilton




                                          50
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 51 of 154




Asset Group, LLC, i.e. one or more Master Servicer Agreement(s) referenced in the

marketing materials described above.

        115. Defendants Diversified, Sonoqui, and ALT Money breached their

contract with Plaintiffs and Class Members by failing to pay principal and interest

in accordance with the terms of its promissory notes sold to Plaintiffs and Class

Members.

        116. Defendants Diversified and ALT Money are also in default under the

terms of the promissory notes.

        117. Upon information and belief, one or more of the Defendants is in

default under the terms of the Loan Agreement and/or Master Servicer Agreement

referenced above and/or breached such agreements.

        118. All Defendants further breached the contracts described above by

failing to provide the security and/or collateral and in impairing such security and/or

collateral in contravention with the terms of their promissory notes sold to Plaintiffs

and/or Class Members. In addition, Defendants breached the contracts by assigning

the assets secured by ALT Money to Diversified Financing in July 2018 and March

2019.

        119. Plaintiffs and Class Members have been and will be damaged by the

conduct of all Defendants.

                                     COUNT II



                                          51
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 52 of 154




               BREACH OF THE COVENANT OF
   GOOD FAITH AND FAIR DEALING AGAINST ALL DEFENDANTS


      120.       Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      121. In the event that Defendants somehow did not breach the contract

referenced in Count I, they breached their implied contracts with those same

Plaintiffs and proposed Class Members.

      122. A covenant of good faith and fair dealing is implied in every contract,

including those contracts referenced above.

      123. Where a contract vests one party with discretion, the duty of good faith

and fair dealing applies, and the party exercising the discretion must do so in a

manner that satisfies the objectively reasonable expectations of the other party. A

party may not perform an agreement in a manner that would frustrate the basic

purpose of the agreement or deprive the other party of its rights and benefits under

the agreement.

      124. Defendants’ conduct alleged herein is inconsistent with the reasonable

expectations of Plaintiffs and Class Members and is inconsistent with what an

objectively reasonably consumer would have expected under the circumstances.

      125. Defendants have acted in a manner that frustrates the basic purpose of

their contracts with Plaintiffs and/or Class Members and have deprived Plaintiffs



                                            52
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 53 of 154




and Class Members of the benefits and rights to which they are entitled under the

contracts identified in Count I.

      126. As a result of Defendants’ misconduct, Plaintiffs and Class Members

have been damaged in an amount to be determined at trial.

                      COUNT III
 FRAUDULENT MISREPRESENTATION AGAINST ALL DEFENDANTS

      127.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      128. Defendants, acting in concert with one another, made material

representations and/or material omissions to Plaintiffs and Class Members in

connection with the sale of the promissory notes sold to them.

      129. Defendants knew their misrepresentations and omissions made to

Plaintiffs and Class Members were false and/or they were reckless with respect to

the same.

      130. Defendants intended for Plaintiffs and Class Members to rely on their

misrepresentations and/or omissions.

      131. Plaintiffs and Class Members were unaware of the inaccuracies in

Defendants’ misrepresentations at the time they invested in said promissory notes.

      132. Plaintiffs and Class Members justifiably relied on Defendants’

misrepresentations and omissions and had they known the truth; they would not have

invested in said promissory notes.


                                           53
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 54 of 154




      133. As a direct and proximate result of Defendants’ misconduct, Plaintiffs

and Class Members have been damaged in an amount to be proven at trial.

                       COUNT IV
     FRAUDULENT CONCEALMENT AGAINST ALL DEFENDANTS

      134.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      135. Defendants knowingly failed to disclose to Plaintiffs and Class

Members material facts (and affirmatively concealed those facts), as set forth herein.

      136. Defendants were under a duty to disclose all material facts in

connection with selling investments in promissory notes to Plaintiffs and Class

Members.

      137. Defendants’ omissions were material to Plaintiffs’ and Class Members’

decision to invest in the promissory notes.

      138. Plaintiffs and Class Members justifiably relied on Defendants’

omission of material facts. Had Plaintiffs and Class Members known the truth they

would not have invested in the promissory notes.

      139. As a direct and proximate result of Defendants’ misconduct, Plaintiffs

and Class Members have been damaged in an amount to be proven at trial.

                         COUNT V
       CONSPIRACY TO DEFRAUD AGAINST ALL DEFENDANTS




                                           54
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 55 of 154




       140.     Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

       141. Defendants had an agreement between each other to do an unlawful act

or to do a lawful act by unlawful means, which amounted to fraud upon Plaintiffs

and Class Members.

       142. Defendants separately and collectively performed overt acts in the

pursuit of the conspiracy.

       143. Plaintiffs suffered damages as a result of the acts done under the

conspiracy.

                          COUNT VI
     AIDING AND ABETTING FRAUD AGAINST ALL DEFENDANTS

       144.     Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

       145. Each Defendant knew that the other Defendants were defrauding

Plaintiffs.

       146. Each Defendant provided substantial assistance to the other Defendants

to advance the commission of the fraud and caused Plaintiffs to suffer damages.

                         COUNT VII
      BREACH OF FIDUCIARY DUTY AGAINST ALL DEFENDANTS

       147.     Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.


                                           55
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 56 of 154




      148. Defendants owed Plaintiffs a fiduciary duty.

      149. Defendants breached their fiduciary duties to Plaintiffs.

      150. Defendants’ breach of their fiduciary duties proximately caused

Plaintiffs to suffer damages.

                      COUNT VIII
CONSPIRACY TO COMMIT BREACH OF FIDUCIARY DUTY AGAINST
                  ALL DEFENDANTS

      151.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      152. Defendants had an agreement between each other to do an unlawful

act or to do a lawful act by unlawful means, which amounted to a breach of

fiduciary duty owed to Plaintiffs and Class Members.

      153. Defendants separately and collectively performed overt acts in the

pursuit of the conspiracy.

      154. Plaintiffs suffered damages as a result of the acts done under the

conspiracy.

                        COUNT IX
  AIDING AND ABETTING BREACH OF FIDUCIARY DUTY AGAINST
                     ALL DEFENDANTS

      155.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.



                                           56
        Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 57 of 154




        156. The Defendants separately and collectively owed Plaintiffs a fiduciary

duty.

        157. The Defendants separately and collectively breached their fiduciary

duties to Plaintiffs.

        158. Each Defendant knew that the other Defendants breached a fiduciary

duty to Plaintiffs.

        159. Each Defendant provided the other Defendants substantial assistance

and/or encouragement of the wrongdoing.

        160. Each Defendant caused Plaintiffs to suffer damages.

                                  COUNT X
                             CONSTRUCTIVE FRAUD

        161.    Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

        162. Defendants acted or failed to act contrary to a legal or equitable duty,

trust or confidence justly reposed, which was contrary to good conscience and

operated to the injury of Plaintiffs and Class Members.

                                    COUNT XI
                                   CONVERSION

        163.    Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.




                                           57
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 58 of 154




      164.      Plaintiffs and Class Members have title or the right to possession to

the security and/or collateral promised in the promissory notes sold to Plaintiffs

and/or Class Members.

      165.          One or more of the Defendants have actual possession of to the

security and/or collateral promised in the promissory notes sold to Plaintiffs and/or

Class Members.

      166.          Defendants are withholding said security and/or collateral from

Plaintiffs and/or Class Members.

      167.      Plaintiffs have demanded and/or hereby demand possession of said

security and/or collateral and Defendants have refused.

                          COUNT XII
   VIOLATIONS OF O.C.G.A. §16-14-4 (GEORGIA’S RICO STATUTE)

       168.     Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully

set forth herein.

      169. Defendants violated O.C.G.A. §16-14-4(a) by acquiring or maintaining,

directly or indirectly, an interest in or control of Plaintiffs’ personal property or

proceeds therefrom through a pattern of racketeering activity.

      170.     Defendants violated O.C.G.A. §16-4-14(b) by being employed by or

associated with any enterprise to conduct, participate in, directly or indirectly, such

enterprise through a pattern of racketeering activity.



                                          58
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 59 of 154




      171.       Defendants violated O.C.G.A. §16-14-4(c) by conspiring or

endeavoring to violate §16-14-4(a) and (b).

      172.    Defendants engaged in an enterprise as defined by O.C.G.A. §16-14-

3(3) that spanned from at least 2013 and continued through at least 2019 and

involved the issuance of hundreds of promissory notes to Plaintiffs and Class

Members.

      173.     Defendants engaged in a pattern of racketing activity as defined by

O.C.G.A. §16-14-3(4) and engaged in at least two acts of racketeering activity in

furtherance of one or more incidents, schemes, or transactions that have the same or

similar intents, results, accomplices, victims, or methods of commission or otherwise

interrelated by distinguishing characteristics and are not isolated incidents that

occurred after July 1, 1980 and the last such acts occurred within four years, after

the commission of a prior racketeering activity.

      174. Defendants engaged in a pattern of racketeering activity as defined by

O.C.G.A. §16-14-3(5) that includes but is not limited to the following:

      a. Pursuant to O.C.G.A. §16-14-3(5)(A)(iii), every promissory note issued

and sold by Defendants to Plaintiffs and Class Members constitutes a separate

violation of the Georgia Uniform Securities Act of 2008 in violation of Chapter 5 of

Title 10, including but not limited to selling unregistered securities by unregistered

broker-dealers, investment advisers and associated persons of broker-dealers and



                                         59
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 60 of 154




investment advisers. In addition, every promissory note sold by Defendants to

Plaintiffs and Class Members violates the anti-fraud provisions of the Georgia

Uniform Securities Act of 2008.

      b. Pursuant to O.C.G.A. §16-14-3(5)(A)(xii), every promissory note issued

and sold by Defendants to Plaintiffs and Class Members constitutes a separate

violation of theft by deception in violation of Article 1 of Chapter 8 of this title.

      c. Pursuant to O.C.G.A. §16-14-3(5)(A)(xlii), every promissory note issued

and sold by Defendants to Plaintiffs and Class Members who are 65 years of age or

older constitutes a separate violation of Article 8 of Chapter 5 of Title 16 related to

elder persons.

      d. Pursuant to O.C.G.A. §16-14-3(5)(C), every promissory note issued and

sold by Defendants to Plaintiffs and Class Members and every wire transfer of

Plaintiffs and Class Members’ investment proceeds to and from Defendants

constitutes a separate violation of 18 USC Section 1961 related to wire fraud.

      e. Pursuant to O.C.G.A. §16-14-3(5)(C), every promissory note issued and

sold by Defendants to Plaintiffs and Class Members and every correspondence

mailed or emailed from Defendants to Plaintiffs and Class Members containing

material misrepresentations and omissions designed to defraud Plaintiffs and Class

Members to obtain or keep their money constitutes a separate violation of 18 USC

Section 1961 related to mail fraud.



                                           60
          Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 61 of 154




      175.         These offenses were not committed as an occasional practice but

were a part of a systematic and ongoing pattern over a number of years concealed

by a scheme of deception and concealment.

      176.          Defendants criminally operated the enterprise using fraud and

misrepresentation, conversion of funds provided by the Plaintiffs and Class

Members and the acquisition of accounts receivable and other debt obligations with

the proceeds in an interrelated pattern of criminal activity the motive and/or effect

of which was and is to derive pecuniary gain.

      177.         Defendants violated or conspired to violate the RICO statute as a

direct and proximate result of which Plaintiffs and Class Members have suffered

injury.

      178.        Plaintiffs and Class Members injuries flowed directly from at least

one of the predicate acts.

      179.       There is a direct nexus between at least one of the alleged predicate

acts and the injuries Plaintiffs and Class Members sustained.

      180.        The alleged predicate acts were aimed at the Plaintiffs and Class

Members and were not aimed primarily at a third party.

                                 COUNT XIII
                             UNJUST ENRICHMENT




                                          61
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 62 of 154




      181.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      182. Plaintiffs and Class Members conferred payments to Defendants for

their investments in the promissory notes.

      183. Defendants were benefitted from payments made by Plaintiffs and

Class Members.

      184. As a result of Defendants’ wrongful conduct as alleged in this

Complaint, Defendants have been unjustly enriched at the expense of, and to the

detriment of, Plaintiffs and Class Members.

      185. Defendants’ unjust enrichment is traceable to and resulted directly and

proximately from the conduct alleged herein.

      186. Under the common law doctrine of unjust enrichment, it is inequitable

for Defendants to be permitted to retain the benefits they received, and are still

receiving without justification, from Plaintiffs and Class Members in an unfair and

unconscionable manner. Defendants’ retention of such benefits under circumstances

making it inequitable to do so constitutes unjust enrichment.

      187. The benefit conferred upon, received, and enjoyed by Defendants was

not conferred officiously or gratuitously, and it would be equitable and unjust for

Defendants to retain the benefit.




                                           62
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 63 of 154




      188. Defendants are therefore liable to Plaintiffs and Class Members for

restitution in the amount of the benefit conferred on Defendants as a result of their

wrongful conduct.

                                   COUNT XIV
                               INJUNCTIVE RELIEF

      189.       Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      190.       This Court has broad authority to restrain acts, such as here, that are

tortious.

      191. Plaintiffs and Class Members continue to suffer injury as a result of the

conduct alleged herein and remain at imminent risk that further damages will occur

in the future.

      192. This Court should enter a judgment enjoining Defendants from

encumbering and/or impairing the rights of Plaintiffs and Class Members in the

security and/or collateral referenced in the promissory notes sold to them, including

but not limited to enjoining Defendants from transferring, assigning or otherwise

disposing of the proceeds of any sale of the collateral identified in Exhibit A. In

addition, this Court should enter a judgment enjoining Defendants from continuing

to engage in the unlawful conduct described herein.




                                            63
         Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 64 of 154




         193. If an injunction is not issued, Plaintiffs will suffer irreparable injury,

and lack an adequate legal remedy.

         194. The hardship to Plaintiffs if an injunction does not issue exceeds the

hardship to Defendants if an injunction is issued.

         195. Issuance of the requested injunction will not disserve the public interest.

To the contrary, such an injunction would benefit the public by preventing the

misconduct alleged above.

                                   COUNT XV
                              CONSTRUCTIVE TRUST

         196.    Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

         197.      A constructive trust is a trust implied whenever the circumstances

are such that the person holding legal title to property, either from fraud or otherwise,

cannot enjoy the beneficial interest in the property without violating some

established principle of equity. O.C.G.A. § 53-12-132(a).

         198.    To the extent that Plaintiffs or Class Members purchased promissory

notes that were purportedly secured by collateral and UCC liens, as were the

promissory notes sold to Plaintiffs, it would be inequitable for Defendants to enjoy

the beneficial interest in said purchase money and/or security, collateral and/or UCC

liens.




                                            64
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 65 of 154




      199.       Therefore, Plaintiffs and Class Members are entitled to an order

impressing a constructive trust upon all payments made by Plaintiffs and Class

Members to any Defendant, and all property securing the promissory notes sold to

Plaintiffs and Class Members as reflected in UCC-1 financing statements filed by

any Defendant and/or assigned by any Defendant to any other Defendant.

                             COUNT XVI
                     ATTORNEY'S FEES AND EXPENSES

      200.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      201. Pursuant to O.C.G.A. §13-6-11 and other provisions of Georgia law,

Plaintiffs and Class Members are entitled to recover reasonable attorney's fees and

expenses of litigation by reasons of Defendants' bad faith and stubborn litigiousness

which has caused Plaintiffs to incur unnecessary trouble and expense.

                         COUNT XVII
        ATTORNEY'S FEES AND EXPENSES PURSUANT TO THE

                              PROMISSORY NOTES

      202.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      203. The promissory notes attached as Exhibits C and D hereto state that “if

this note is placed in the hands of an attorney for collection, or if it is collected

through any legal proceedings, the Maker, Diversified Financing, agrees to pay court


                                           65
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 66 of 154




costs, reasonable attorney’s fees, and other reasonable costs of collection of the

Payee.” Upon information and belief, the promissory notes issued by ALT Money

contain a similar provision.

      204. As a result, Plaintiffs and Class Members are entitled to recover

attorney’s fees and expenses described above in this proceeding against Defendants

Diversified Financing and/or ALT Money.

                       COUNT XVIII
  VIOLATIONS OF THE UNIFORM FRAUDULENT TRANSFERS ACT

      205. Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.

      206. Every transfer or payment of Plaintiffs’ and Class Members’

investment amounts made by and between Defendants were made in furtherance of

the fraudulent scheme, not for value, and with the intent to hinder, delay, and defraud

Plaintiffs and Class Members, who are all creditors of one or more the Defendants.

      207. Defendants ALT Money, Diversified Financing and Sonoqui were

insolvent from their inception and the direct and/or indirect transfers or payments

from those insolvent entities to Defendants Collins Asset Group, LLC and/or Collins

& Hilton Asset Group, LLC and any other individual or entity including but not

limited to Defendant Mark Miller and or non-party Daryl Bank occurred after ALT

Money’s, Sonoqui’s and Diversified Financing’s obligations to Plaintiffs and Class

Members were incurred.

                                          66
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 67 of 154




      208. By making those transfers or payments described above, Defendants

ALT Money, Sonoqui and Diversified Financing intended to incur, or reasonably

should have known that it would incur debts to Plaintiffs and Class Members beyond

their ability to pay the debts as they became due.

      209. Every direct or indirect transfer or payment by Defendants ALT

Money, Sonoqui and Diversified Financing to Defendants Collins Asset Group, LLC

and Collins & Hilton Asset Group, LLC and/or any other individual or entity

including but not limited to Defendant Mark Miller or Daryl Bank, are fraudulent

transfers that must be returned to Plaintiffs and Class Members.

      210. In addition, every assignment of secured collateral between ALT

Money, Diversified Financing, and Sonoqui is a fraudulent transfer that must be

reversed.

      211. As a direct and proximate result of the transfers or payments, Plaintiffs

and Class Members suffered damages.

      212. Plaintiffs and Class Members are entitled to an award of prejudgment

interest based upon the amounts demanded and owed.

                                  COUNT XIX
                              PUNITIVE DAMAGES

      213.      Plaintiffs restate and reallege Paragraphs 1 through 109 as if fully set

forth herein.



                                           67
       Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 68 of 154




      214. Pursuant to O.C.G.A. §51-12-5.1, Plaintiffs and Class Members are

entitled to recover punitive damages from Defendants on the basis that Defendants'

actions showed willful misconduct, malice, fraud, wantonness, oppression, or that

entire want of care which would raise the presumption of conscious indifference to

consequences.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that the court grant Plaintiffs

and all Class Members the following relief against the Defendants:

      A.     An order certifying the proposed plaintiff class herein pursuant to

O.C.G.A. § 9-11-23, and appointing Plaintiffs and their counsel of record to

represent the Class;

      B.     An order that Defendants be permanently enjoined from its improper

activities and practices described above in Count XIV;

      C.     An award of the maximum amount of damages to Plaintiffs and Class

Members resulting from Defendants’ wrongful conduct, including but not limited to

treble damages under the Georgia RICO Act;

      D.     Restitution of all moneys, fees and interest paid by Plaintiffs and Class

Members because of Defendants’ unfair, unlawful or fraudulent business practices

complained of herein;




                                         68
          Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 69 of 154




      E.       Disgorgement by Defendants of all profits and compensation

emanating from the unfair, unlawful or fraudulent business practices complained of

herein;

      F.       An award of any additional damages, consequential and incidental

damages and costs suffered by Plaintiffs and Class Members of the class because of

Defendants’ wrongful conduct;

      G.       An order impressing a constructive trust upon all payments made by

Plaintiffs and Class Members to any Defendant, and upon all property securing the

promissory notes sold to Plaintiffs and Class Members as reflected in UCC-1

financing statements filed by any Defendant and/or assigned by any Defendant to

any other Defendant;

      H.       An order appointing a Receiver over Defendants Collins Asset Group,

LLC and Collins and Hilton Asset Group, LLC for the purpose of collecting,

itemizing and valuing the collateral identified in the UCC filings attached as Exhibit

A;

      I.       Prejudgment interest;

      J.       Attorney’s fees, costs of suit, including expert witness fees; and

      K.       Such other and further legal and equitable relief, including exemplary

damages, as his Court may deem proper.




                                           69
      Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 70 of 154




This 29th day of February 2020.

                                  By:        s/ Jason R. Doss

                                             JASON R. DOSS
                                             Georgia Bar No. 227117
                                             The Doss Firm, LLC
                                             The Brumby Building, Suite 220
                                             127 Church Street
                                             Marietta, Georgia 30060
                                             770-578-1314 – Tel
                                             770-578-1302 – Fax
                                             jasondoss@dossfirm.com

                                    Attorney for Plaintiffs and Putative Class
                                    Members




                                        70
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 71 of 154




                EXHIBIT A
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 72 of 154




          INITIAL FILING #
            2013 3479202




                                            Exhibit A- Thaxton Class Complaint 00001
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 73 of 154




                                            Exhibit A- Thaxton Class Complaint 00002
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 74 of 154




                                            Exhibit A- Thaxton Class Complaint 00003
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 75 of 154




                                            Exhibit A- Thaxton Class Complaint 00004
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 76 of 154




                                            Exhibit A- Thaxton Class Complaint 00005
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 77 of 154




                                            Exhibit A- Thaxton Class Complaint 00006
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 78 of 154




                                            Exhibit A- Thaxton Class Complaint 00007
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 79 of 154




                                            Exhibit A- Thaxton Class Complaint 00008
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 80 of 154




                                            Exhibit A- Thaxton Class Complaint 00009
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 81 of 154




                                            Exhibit A- Thaxton Class Complaint 00010
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 82 of 154




                                            Exhibit A- Thaxton Class Complaint 00011
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 83 of 154




                                            Exhibit A- Thaxton Class Complaint 00012
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 84 of 154




                                            Exhibit A- Thaxton Class Complaint 00013
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 85 of 154




                                            Exhibit A- Thaxton Class Complaint 00014
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 86 of 154




                                            Exhibit A- Thaxton Class Complaint 00015
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 87 of 154




                                            Exhibit A- Thaxton Class Complaint 00016
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 88 of 154




                                            Exhibit A- Thaxton Class Complaint 00017
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 89 of 154




                                            Exhibit A- Thaxton Class Complaint 00018
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 90 of 154




                                            Exhibit A- Thaxton Class Complaint 00019
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 91 of 154




                                            Exhibit A- Thaxton Class Complaint 00020
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 92 of 154




                                            Exhibit A- Thaxton Class Complaint 00021
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 93 of 154




                                            Exhibit A- Thaxton Class Complaint 00022
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 94 of 154




                                            Exhibit A- Thaxton Class Complaint 00023
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 95 of 154




                                            Exhibit A- Thaxton Class Complaint 00024
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 96 of 154




                                            Exhibit A- Thaxton Class Complaint 00025
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 97 of 154




                                            Exhibit A- Thaxton Class Complaint 00026
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 98 of 154




                                            Exhibit A- Thaxton Class Complaint 00027
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 99 of 154




                                            Exhibit A- Thaxton Class Complaint 00028
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 100 of 154




                                            Exhibit A- Thaxton Class Complaint 00029
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 101 of 154




                                             Exhibit A- Thaxton Class Complaint 00030
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 102 of 154




                                            Exhibit A- Thaxton Class Complaint 00031
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 103 of 154




                                             Exhibit A- Thaxton Class Complaint 00032
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 104 of 154




                                            Exhibit A- Thaxton Class Complaint 00033
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 105 of 154




                                            Exhibit A- Thaxton Class Complaint 00034
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 106 of 154




                                             Exhibit A- Thaxton Class Complaint 00035
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 107 of 154




                                             Exhibit A- Thaxton Class Complaint 00036
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 108 of 154




                                             Exhibit A- Thaxton Class Complaint 00037
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 109 of 154




                                             Exhibit A- Thaxton Class Complaint 00038
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 110 of 154




                                             Exhibit A- Thaxton Class Complaint 00039
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 111 of 154




                                            Exhibit A- Thaxton Class Complaint 00040
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 112 of 154




                                             Exhibit A- Thaxton Class Complaint 00041
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 113 of 154




                                             Exhibit A- Thaxton Class Complaint 00042
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 114 of 154




                                             Exhibit A- Thaxton Class Complaint 00043
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 115 of 154




                                            Exhibit A- Thaxton Class Complaint 00044
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 116 of 154




                                            Exhibit A- Thaxton Class Complaint 00045
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 117 of 154




                                            Exhibit A- Thaxton Class Complaint 00046
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 118 of 154




                                            Exhibit A- Thaxton Class Complaint 00047
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 119 of 154




                                            Exhibit A- Thaxton Class Complaint 00048
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 120 of 154




                                             Exhibit A- Thaxton Class Complaint 00049
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 121 of 154




                                            Exhibit A- Thaxton Class Complaint 00050
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 122 of 154




                                            Exhibit A- Thaxton Class Complaint 00051
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 123 of 154




                                             Exhibit A- Thaxton Class Complaint 00052
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 124 of 154




                                            Exhibit A- Thaxton Class Complaint 00053
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 125 of 154




                                            Exhibit A- Thaxton Class Complaint 00054
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 126 of 154




                                             Exhibit A- Thaxton Class Complaint 00055
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 127 of 154




                                            Exhibit A- Thaxton Class Complaint 00056
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 128 of 154




                                             Exhibit A- Thaxton Class Complaint 00057
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 129 of 154




                                             Exhibit A- Thaxton Class Complaint 00058
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 130 of 154




                                             Exhibit A- Thaxton Class Complaint 00059
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 131 of 154




                                            Exhibit A- Thaxton Class Complaint 00060
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 132 of 154




                                             Exhibit A- Thaxton Class Complaint 00061
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 133 of 154




                                             Exhibit A- Thaxton Class Complaint 00062
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 134 of 154




                                             Exhibit A- Thaxton Class Complaint 00063
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 135 of 154




                                            Exhibit A- Thaxton Class Complaint 00064
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 136 of 154




                                             Exhibit A- Thaxton Class Complaint 00065
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 137 of 154




                                            Exhibit A- Thaxton Class Complaint 00066
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 138 of 154




                                             Exhibit A- Thaxton Class Complaint 00067
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 139 of 154




                                             Exhibit A- Thaxton Class Complaint 00068
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 140 of 154




                                             Exhibit A- Thaxton Class Complaint 00069
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 141 of 154




                                             Exhibit A- Thaxton Class Complaint 00070
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 142 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 143 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 144 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 145 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 146 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 147 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 148 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 149 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 150 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 151 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 152 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 153 of 154
Case 1:20-cv-00941-ELR Document 1 Filed 02/29/20 Page 154 of 154
